Citation Nr: 1621302	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for cold injury residuals affecting the right foot prior to May 28, 2010.

2.  Entitlement to an increased rating in excess of 10 percent for cold injury residuals affecting the left foot prior to May 28, 2010.

3.  Entitlement to an increased rating in excess of 30 percent for cold injury residuals affecting the right foot from May 28, 2010. 

4.  Entitlement to an increased rating in excess of 30 percent for cold injury residuals affecting the left foot from May 28, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1976 to January 1979. 

This matter is on appeal before the Board of Veteran's Appeals (BVA or Board) from an August 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas granted service connection for residuals of frozen feet and assigned an initial 10 percent rating, effective August 16, 2005.  The Veteran submitted a Notice of Disagreement in September 2009 to the assigned disability rating.  In a January 2010 rating decision, the RO granted separate 10 percent ratings for cold injury residuals for each foot, effective August 16, 2005.  At the same time, the RO issued a Statement of the Case (SOC).  See January 2010 SOC.  In February 2010, the Veteran submitted a VA Form 9 substantive appeal and also requested a Travel Board hearing.  

In July 2010, the RO granted increased disability ratings of 30 percent for each foot (the highest disability rating available under 38 C.F.R. § 4.104, Diagnostic Code 7122), effective May 28, 2010.  The appeal continued, however, since in a claim for an increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The requested Board hearing was held in May 2013 before the undersigned; a transcript of that proceeding has been associated with the claims file.

In November 2013, the Board remanded the Veteran's claims to the RO for development.  The case has since been returned to the Board for further review.  


FINDINGS OF FACT

1.  Prior to May 28, 2010, the residuals of frostbite of both the Veteran's right and left feet were manifested by complaints of pain, numbness, cold sensitivity, degenerative joint disease of the great toes and locally impaired sensation; loss of toes or parts is not shown.

2.  Since May 28, 2010, the residuals of frostbite of both of the Veteran's right and left feet have continued to be manifested by complaints of pain, numbness, cold sensitivity, degenerative joint disease of the great toes and locally impaired sensation; loss of toes or parts is not shown.


CONCLUSIONS OF LAW

1.  An increased rating of 30 percent, but no more, for cold injury residuals of the right foot prior to May 28, 2010 is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.7, 4.104, Diagnostic Code 7122 (2015).

2.  An increased rating of 30 percent, but no more, for cold injury residuals of the left foot prior to May 28, 2010 is warranted.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.321(b) (1), 4.1, 4.7, 4.104, Diagnostic Code 7122 (2015).

3.  An increased rating in excess of 30 percent for cold injury residuals of the right foot from May 28, 2010 is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.7, 4.104, Diagnostic Code 7122 (2015).

4.  An increased rating in excess of 30 percent for cold injury residuals of the left foot from May 28, 2010 is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.7, 4.104, Diagnostic Code 7122 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act 

In this case, the RO sent a letter dated in September 2005 to the Veteran that informed him of the evidence necessary to reopen his previously denied claim of entitlement to service connection for bilateral frostbite of his feet.  See September 2005 VCAA letter.  While the case was on appeal, the RO provided a second letter to the Veteran in January 2008 that notified him of the U.S. Court of Appeals for Veterans' Claims (CAVC) case of Dingess/Hartman v. Nicholson (2006), which addressed how VA assigns disability ratings and determines effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Subsequent to the granting of service connection and the assignment of separate 10 percent disability ratings for cold injury residuals of each foot effective August 16, 2005, and separate 30 percent disability ratings after May 28, 2010, the RO sent the Veteran a third letter dated in September 2011 that informed him of the evidence necessary to substantiate his quest for an increased rating and informed him how VA generally determines the effective date of a service-connected disability.  

The Board acknowledges that the initial letter sent to the Veteran in September 2005 did not notify him of the evidence necessary to substantiate a claim for a higher rating.  However, in Dingess/Hartman v. Nicholson (referenced above), the CAVC held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id., at 490-491 (2006); see also VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).  

Additionally, the Veteran was provided with the January 2008 and September 2011 letters from the RO that informed him of evidence necessary to establish an increased rating for his service-connected disabilities, explained how disability ratings are assigned and how the RO assigns effective dates.  Thereafter, the Veteran's increased rating claims were readjudicated in Supplemental Statements of the Case in August 2012 and June 2014.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007)(an SSOC is a readjudication).  Since the Veteran was fully informed of the evidence needed to substantiate his claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.

In terms of VA's duty to assist, VA has aided the Veteran in obtaining evidence
 (see, e.g., January 2007 letter from VA to private medical provider; Social Security Administration records request) and afforded him the opportunity to give testimony before the Board.  See May 2013 BVA hearing transcript.  A review of the transcript reveals that the undersigned discussed what issues were to be addressed at the hearing.  The undersigned focused on what was needed to substantiate the Veteran's claims and sought to identify any further evidence that might be available to support the claims.  These actions satisfied the duty of a Veterans Law Judge to fully explain an issue and to suggest the submission of additional evidence to substantiate a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to the Board).

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that the Veteran has been afforded four (4) VA examinations that assessed the severity of his cold injury residuals.  Given that the Veteran's pertinent medical history was noted by the examiners and these examination reports set forth findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds that the examinations of record are adequate for rating purposes and additional examinations are not necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in connection with his claims.  In addition, it appears that the RO substantially complied with the Board's November 2013 decision.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  Accordingly, the Board finds that all relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained and the case is ready for appellate review.

Law and Analysis 

In the initial August 2009 and January 2010 rating decisions in this case, the RO ultimately assigned separate 10 percent disability ratings for the Veteran's right and left foot cold injury residuals on the basis that the Veteran experienced pain, numbness and cold sensitivity of the feet.  See also May 2006 VA examination report with addendum.  In increasing the Veteran's disability ratings from 10 percent to 30 percent, the RO appears to have relied upon the Veteran's medical records and a May 28, 2010 VA examination report in determining that the Veteran not only experienced pain, numbness and cold sensitivity as part of his service-connected disabilities, but also had locally impaired sensation (paresthesia) and 
x-ray abnormalities of his large toes (osteoarthritis/degenerative joint disease).  See July 2010 supplemental statement of the case.  Thus, the issues before the Board are whether ratings in excess of 10 percent for the Veteran's right and left feet are warranted prior to May 28, 2010; and whether disability ratings in excess of 30 percent are warranted for each foot since May 28, 2010.   

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), 4.1.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127. 

Turning to the rating criteria in this case, residuals of cold injuries are evaluated under Diagnostic Code 7122.  According to the criteria, a 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis).  See 38. C.F.R. § 4.104, Diagnostic Code 7122 (emphasis added).  A maximum 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis). Id. (emphasis added). 

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122. Note (2) to Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26, 4.104, Diagnostic Code 7122.

Disability ratings in excess of 10 percent prior to May 28, 2010

Turning to the evidence in this case, medical records reveal that the Veteran underwent a podiatry consultation in September 2005.  See VA treatment records dated in September 2005.  At that time, it was noted that all of the Veteran's toenails had fungal infections.  The Veteran reported that he had a skin condition between his toes.  He related to his treatment providers that he had a history of frostbite and he was a diabetic.  He also indicated that he had problems with his feet since he had frostbite in service.  Id.  Physical examination revealed that, among other things, the Veteran's pedal pulses were palpable and equal bilaterally.  Muscle strength was grossly intact.  Sensory was present, equal and symmetrical bilaterally; however it was noted that sensory was slightly diminished in the toes (i.e., he had locally impaired sensation).  Id.  The Veteran was diagnosed with fungal onychomycosis, interdigital tinea pedis infection between web space areas of all toes and a suspicious lesion on the lower one half of his left leg.  Id.  

The Veteran underwent a VA examination in April 2006.  His reported symptoms included cold sensitization, paresthesias or numbness, recurring fungal infections, stiffness of some toes, occasional swelling of the feet, excess sweating, sharp pain, occasional burning, numbness and itching in both feet.  Physical examination of the Veteran's feet revealed onychomycosis (a fungal nail infection) of all toenails.  The Veteran's skin was not shiny or atrophic and no hair loss was found.  There was no pain on manipulation and no tissue loss was found.  The examiner ultimately diagnosed the Veteran with "mild cold injury of both feet as evidenced by pain history since the injury, cold sensitivity, numbness, burning, and sharp pain of both feet."  See April 2006 VA examination report.  In an addendum opinion, the examiner opined that the Veteran's cold exposure was not a cause of his onychomycosis, noting that diabetics are very susceptible to this condition.  In doing so, the examiner also indicated to the RO that veterans with mild cold injuries almost never have objective physical findings.  Id.

September 2006 private medical x-rays reveal that the Veteran's right foot had a bifid medial sesamoid, hallus-valgus and a small heel spur.  See September 2006 medical records.   X-rays of the left foot revealed mild hallux-valgus and bifid medial sesamoid of the 1st metatarsal.  Id.  Clinical information noted on the September 2006 x-ray report was that the Veteran had degenerative joint disease. Id.  Other x-rays taken at a VA Medical Center in October 2006 showed left foot mild hallux valgus with mild degenerative joint disease of the first MP joint and right foot mild hallux valgus with mild degenerative joint disease of the first MP joint.  See private medical records; August 2007 VA medical records (x-ray report indicated that the Veteran had mild degenerative joint disease).  Thus, in September 2005, September 2006 and October 2006, there was medical evidence already of record documenting arthritis in the Veteran's feet and some diminished sensation of the Veteran's toes.   

Other medical records dated in 2006 evidence color changes of the Veteran's toes, foot pain, nail fungus and dry feet.  See October 2006 and November 2006 VA medical records.  Medical records dated at the beginning of 2007 revealed that the Veteran had "black toes," although this was never noted in any of the Veteran's VA examination reports.  See VA medical records dated in October 2006 (physical examination revealed that the Veteran had "black toes," foot pain and fungus nails); February 2007 (an examination of the Veteran's extremities revealed chronic blackened toes).

In April 2007,  a medical visit to podiatry showed that the Veteran had fungus of the toenails, especially hallux nails.  The Veteran related at that time having paresthesia in the toes.  See VA medical records.  In December 2007, the Veteran was again seen for degenerative joint disease of the bilateral great toes.  At that time, he also related symptoms of paresthesia.  He indicated that his toes did not bend in the morning.  Id.

Thereafter, the Veteran underwent his May 28, 2010 VA examination.  At that time, physical examination revealed that his nails were all deformed and thickened.  His neurologic reflexes were 2+ and sensation was intact to monofilament nylon and vibratory sensation.  Motor skill was noted as 5/5 and pain of the left great toe.  The Veteran was reported to have cold sensation,  paresthesias and chronic pain.  He was ultimately diagnosed with mild cold injury to both feet, onychomycosis, tinea pedis and degenerative joint disease of the bilateral great toes.  Of these, the examiner essentially opined that the onychomycosis and tinea pedis were more likely than not related to the Veteran's diabetes mellitus; but his degenerative joint disease of the bilateral great toes was at least as likely as not related to his cold injury.  See May 2010 VA examination report. 

In assigning an initial evaluation of 10 percent for the Veteran's feet, and then separate 10 percent evaluations, it appears that the RO focused on the Veteran's pain, cold sensitivity and numbness symptoms specifically referenced in the April 2006 VA examination report and May 2006 addendum.  The Veteran's reported symptomatology of paresthesia was not addressed.  See August 2009 and January 2010 rating decisions.  Evidence of the Veteran's foot arthritis was addressed in the January 2010 rating decision, to the extent that the RO noted that the Veteran's 
x-ray findings showed arthritis of the feet, but that "the evidence [did] not indicate that these conditions [were] due to [his] service connected cold injuries of the feet." January 2010 rating decision, p. 3.

In evaluating the Veteran's pre-May 2010 disability picture, the Board is mindful that when it is not possible to separate the effects of a service connected condition from a non-service connected condition, 38 C.F.R. §3.102 (which requires that reasonable doubt be resolved in the veteran's favor) dictates that such signs and symptoms be attributed to the service connected condition.  See Mittleider v. West, 11 Vet. App. 1181 (1998).  Here, it is clear that the Veteran's arthritis and paresthesias existed prior to May 28, 2010.  The May 2010 VA examiner linked the Veteran's arthritis to his cold injury residuals, however, it is only logical to conclude that the Veteran's degenerative joint disease was present long before the examiner provided a nexus between the disorder and the Veteran's service connected disabilities.  The specific question of whether these two things were related had simply not been addressed before.  And while no VA examiner prior to May 28, 2010 specifically resolved the question of whether the Veteran's locally impaired sensation of the feet were related to his service-connected cold injury residuals, the Board finds it notable that paresthesia has been present in nearly every examination the Veteran has taken and in his post-service medical records.   Resolving doubt in the Veteran's favor under Mittleider, the Board attributes the Veteran's arthritis and paresthesias prior to May 2010 to his service-connected cold injury residuals.  Therefore, the criteria for separate disability ratings of 30 percent for the Veteran's right and left feet under 38 C.F.R. § 4.114, diagnostic code 7122 from August 16, 2005 to May 28, 2010 is granted.
 
Disability ratings in excess of 30 percent from May 28, 2010

The Veteran has stated he believes a rating in excess of 30 percent is warranted from May 28, 2010 because of the pain associated with his service-connected cold injury residuals.  See July 2010 VA Form 9.  He has also stated that his service-connected disabilities have worsened in that he experiences symptoms that include excruciating spasms, decreased circulation in the toes and feet, numbness and sensitivity to cold.  See May 2013 BVA hearing transcript.  However, as mentioned previously, the Veteran is at the maximum disability rating assigned for cold injury residuals, absent a loss of all, or a portion of, one or more of his toes or complications such as squamous cell carcinoma.  See 38 C.F.R. §4.104, Diagnostic Code 7122; Notes (1) and (2).  Thus, he can only receive an evaluation in excess of 30 percent if his symptomatology meets the criteria of a different diagnostic code or if he is eligible for an extraschedular rating.  

Pertinent evidence dated after the Veteran's May 2010 VA examination consists of VA examination reports dated in October 2011 and January 2014.  Although medical records from the Social Security Administration ("SSA") are contained in the claims file, the Board observes that these records essentially relate to the Veteran's back disorder and ischemic heart disease.  See SSA Disability Determination and Transmittal.  They do not pertain to the Veteran's service-connected cold injury residuals.    

Turning to the October 2011 VA examination report, the Board observes that this report appears to be incomplete.  Available information from this examination consists of the examiner reporting under signs and symptoms that the Veteran was experiencing right and left foot arthralgia or other pain, cold sensitivity, nail abnormalities and numbness.  See October 2011 VA examination report, p. 3.  The examiner reported that the Veteran did not experience any functional impairment (such that no effective function remained) and that he did not have any scars related to his disability.  Id., pgs. 5-6.  The examiner also indicated that he believed that the Veteran's cold injury impacted his ability to work.  However, he provided no rationale for this statement.  Id.

Subsequent to his BVA hearing, the Veteran was afforded another VA examination in January 2014.  In his report, the VA examiner indicated that he reviewed the Veteran's claims file and noted the Veteran's symptoms to be arthralgia or other pain, cold sensitivity, nail abnormalities, numbness and locally impaired sensation of the right and left feet.  See January 2014 VA examination report, pgs. 1-2.  The examiner described the Veteran's "locally impaired sensation" as "decrease[d] discrimination to sharp and dull and decreased cold sensation." Id., p.2.  No tissue loss, color changes or hyperhidrosis were found.  Id.  X-rays noted degenerative disc disease of both first MP and IP joints with mild bilateral calcaneal enthesopathy.  However, they revealed no evidence of demineralization of the osseous structures.  Id.  The examiner reported that the Veteran did not have any scars related to his service-connected disability nor other "pertinent physical findings, complications, conditions, signs and/or symptoms from a cold injury."  Id.  He also stated that the Veteran's cold injury residuals did not impact his ability to work.  Id.    

In addressing the Veteran's subjective symptoms, the January 2014 VA examiner opined that the Veteran's complaints of "feet peeling" was a skin condition that was more likely than not associated with the Veteran's diabetes mellitus.  He indicated that the Veteran's nail abnormalities were due to the Veteran's diabetes mellitus and not due to his cold injury.  Additionally, he stated that any peripheral neuropathy symptoms that the Veteran had, such as pain and numbness, had multiple possible etiologies; and as such, they were not as likely as not due to or caused by cold injury residuals.  The examiner opined, as previous VA examiners had noted, that the Veteran's arthritis of the bilateral great toe was as likely as not due to the Veteran's service-connected cold injury residuals.  Lastly, the examiner reported that the Veteran has not undergone amputation of the toes, and/or had complications such as squamous cell carcinoma at the site of a cold injury scar.  Id.     

The above-referenced evidence indicates that a higher disability rating in excess of 30 percent for residuals of frostbite of the Veteran's feet prior to or from May 28, 2010 is not warranted.  Reviewing the Veteran's symptomatology and the VA examination findings, there is no showing that the Veteran has experienced a loss of all, or a portion of, one or more of his toes.  See 38 C.F.R. §4.104, Notes (1) and (2).  Moreover, the Veteran has not been found to have squamous cell carcinoma in either the right or left lower extremity.  Id.  In this regard, the Board also notes that VA examination reports do not contain evidence of tissue loss, much less tissue loss found to be related specifically due to frostbite.  And although the Veteran has reported chronic pain in both feet, pain is one of the symptoms contemplated and compensated for under Diagnostic Code 7122.  Moreover, as noted above, any symptomatology typical of neurologic difficulty such as might be caused by peripheral neuropathy has been found by the Veteran's medical examiner to be attributed to the Veteran's non-service connected diabetes mellitus.  

The Board has also considered whether higher or separate ratings would be appropriate under other potentially applicable Codes, including Diagnostic Code 7117 (Raynaud's syndrome).  However, the evidence reflects that the Veteran does not experience symptomatology associated with or been diagnosed with Raynaud's syndrome.  His onychomycosis, tinea pedis infections, swelling of the feet, skin peeling and peripheral neuropathy also have not been linked to his cold injury residuals by any of his VA examiners.  See VA examination reports; May 2013 BVA hearing transcript.  Therefore, the Board finds that there is no basis under any of the Diagnostic Codes for awarding a higher schedular evaluation either prior to or subsequent to May 28, 2010.  38 C.F.R. § 4.110, Diagnostic Code 7122. 

In reaching its conclusions, the Board has considered the Veteran's arguments that the pain and increasing symptomatology he relates to his cold injury residuals should be compensated at a higher disability rating.  See statement with VA Form 9; May 2013 BVA hearing transcript.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The CAVC has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; 
(2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111  (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).

The Veteran's service-connected cold injury residuals are productive of pain,  numbness, cold sensitivity, degenerative joint disease of the great toes and locally impaired sensation.  These manifestations are all contemplated in the criteria set forth in Diagnostic Code 7122.  As mentioned previously, while the Veteran also has symptoms of onychomycosis, tinea pedis infections, swelling of the feet, skin peeling and peripheral neuropathy, all of these symptoms have been associated with other, non-service connected conditions.  See VA examination reports; April 2009 BVA hearing transcript.  The Veteran's cold injury residuals have not manifested with any other symptoms required to achieve higher ratings - such as Raynaud's syndrome.  For these reasons, the Veteran's disability picture (e.g. his disability level and feet symptomatology) is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The Board notes for the record that the 30 percent schedular rating contemplates that there is commensurate industrial impairment as well as some functional impairment; however, the Veteran has not been found to experience such impairment. See VA examination reports; however, see May 2013 BVA hearing transcript (the Veteran testified that the condition of his feet affects him on a daily basis).
 
Thus, the evidence does not show that either the Veteran's right or left foot disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, so as to warrant the assignment of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Therefore, the assigned schedular evaluation is adequate and referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Board observes that entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran in this case was granted a TDIU on the basis of all service connected disabilities in a May 2012 rating decision (with notice thereof rendered in August 2012).  The Veteran did not appeal the effective date of the grant of a TDIU.  The issue of entitlement to a TDIU has been decided.  The Board finds that this case is distinguishable from Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

      (CONTINUED ON NEXT PAGE)
















ORDER

A disability rating of 30 percent for cold injury residuals affecting the right foot prior to May 28, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.
  
A disability rating of 30 percent for cold injury residuals affecting the left foot prior to May 28, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.

A disability rating in excess of 30 percent from May 28, 2010 for residuals of the right foot is denied. 

A disability rating in excess of 30 percent from May 28, 2010 for residuals of the left foot is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


